DETAILED ACTION
	Claims 1-2 and 4-33 are present. Claims 18-20 remain withdrawn.
	All anticipation rejections in this Office Action are under 35 U.S.C. 102(a)(1).
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species of a cellobiohydrolase with SEQ ID NO: 1 and a first substitution being D349V in the reply filed on 10/01/2020 is acknowledged, and applicant’s election of second substitution being Y493W (as recited in claims 9 and 21) in the reply filed on 04/21/2022 is acknowledged.  The traversal is on the ground(s) of traversal and the reasons they are unpersuasive were set forth in the Office Action dated 01/06/2021 and are incorporated herein by reference.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/01/2020.  
The species election requirement set forth in the Office Action dated 07/30/2020 required election of a first and second substitutions based upon originally presented claims prior to first action on the merits requiring at least two substitutions.  New claims 30-33 do not conform with the scope of substitutions in the originally presented claims prior to first action on the merits and further do not read on the elected species being SEQ ID NO: 1 with substitutions D349V and Y493W.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification, page 6, provides the following:
Catalytic domain: The term "catalytic domain" means the region of an enzyme containing the catalytic machinery of the enzyme. In an embodiment, the catalytic domain has the sequence of amino acids 1-443 of SEQ ID NO: 1. In another embodiment, the catalytic domain has the sequence of amino acids 1-441 of SEQ ID NO: 2. In another embodiment, the catalytic domain has the sequence of amino acids 1-437 of SEQ ID NO: 3. In another embodiment, the catalytic domain has the sequence of amino acids 1-442 of SEQ ID NO: 4. In another embodiment, the catalytic domain has the sequence of amino acids 1-448 of SEQ ID NO: 5. In another embodiment, the catalytic domain has the sequence of amino acids 1-447 of SEQ ID NO: 6.

The statement that “in an/another embodiment” the catalytic domain is amino acid residues 1-443 of SEQ ID NO: 1, amino acid residues 1-437 of SEQ ID NO: 3 or amino acid residues 1-448 of SEQ ID NO: 5 is understood as a description that in other embodiments the catalytic domain can be considered to be a different range of amino acid residues.  For example, it may be possible to consider the catalytic domain to be amino acid residues 5-444 of SEQ ID NO: 1 or 5-449 of SEQ ID NO: 5 since the specification indicates the possibility of other embodiments of a catalytic domain other than the amino acid ranges specified on page 6 of the specification.
Since the amino acid positions being a “catalytic domain of the polypeptide of SEQ ID NOS: 1, 3 or 5” are not defined in a limiting manner and may vary from the positions indicated on page 6 of the specification, at the time of filing an ordinarily skilled artisan is unable to determine what cellobiohydrolase catalytic domain sequences definitively have at least 70% identity, but less than 100%, sequence identity to the “catalytic domain of the polypeptide of SEQ ID NOS: 1, 3 or 5” as to be an embodiment of claim 5.  For example, a cellobiohydrolase variant may have at least 70% identity to amino acids 5-444 of SEQ ID NO: 1 but lack at least 70% identity to amino acids 1-443 of SEQ ID NO: 1.  For this reason, a person of ordinary skill in the art could not interpret the metes and bounds of claim 5 so as to understand how to avoid infringement including for recitation of at least 80%, 85%, 90% or 95% identity in claims 25-28, respectively. See MPEP 2173.02(II).  It is recommended that claim 5 be amended to recite at least 70% identity, but less than 100% identity” to amino acid residues 1-443 of SEQ ID NO: 1, amino acid residues 1-437 of SEQ ID NO: 3 or amino acid residues 1-448 of SEQ ID NO: 5.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-16 and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borch et al. (WO 2014/138672 A1, PCT/US2014/022068) (previously cited).
Borch et al., abstract, states:
The present invention relates to cellobiohydrolase variants. The present invention also relates to polynucleotides encoding the variants; nucleic acid constructs, vectors, and host cells comprising the polynucleotides; and methods of using the variants.
Borch et al., in the claims, state:
1 . A cellobiohydrolase variant, comprising an alteration at one or more positions corresponding to positions 197, 198, 199, and 200 of the mature polypeptide of SEQ ID NO: 2, wherein the alteration at the one or more positions corresponding to positions 197, 198, and 200 is a substitution and the alteration at the position corresponding to position 199 is a deletion, wherein the variant has cellobiohydrolase activity, and wherein the variant has at least 60%, e.g., at least 65%, at least 70%, at least 75%, at least 80%, at least 81 %, at least 82%, at least 83%, at least 84%, at least 85%, at least 86%, at least 87%, at least 88%, at least 89%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99%, but less than 100%, sequence identity to the mature polypeptide of a parent cellobiohydrolase.
2. The variant of claim 1, wherein the parent cellobiohydrolase is selected from the group consisting of:
(a) a polypeptide having at least 60% sequence identity to the mature polypeptide of SEQ ID NO: 2, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, or SEQ ID NO: 22;
(b) a polypeptide encoded by a polynucleotide that hybridizes under low stringency conditions with the mature polypeptide coding sequence of SEQ ID NO: 1 , SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 7, SEQ ID NO: 9, SEQ ID NO: 1 1 , SEQ ID NO: 13, SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, or SEQ ID NO: 21 ; or the full-length complement thereof;
(c) a polypeptide encoded by a polynucleotide having at least 60% identity to the mature polypeptide coding sequence of SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 7, SEQ ID NO: 9, SEQ ID NO: 11 , SEQ ID NO: 13, SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 19, or SEQ ID NO: 21 ;
(d) the mature polypeptide of SEQ ID NO: 2, SEQ ID NO: 8, SEQ ID NO: 10,
SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, or SEQ ID NO: 22; and
(e) a fragment of the mature polypeptide of SEQ ID NO: 2, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, or SEQ ID NO: 22, which has cellobiohydrolase activity.
3. The variant of claim 1 or 2, which comprises a substitution at a position corresponding to position 197.
4. The variant of claim 3, wherein the substitution is with Ala.
5. The variant of any of claims 1 -4, which comprises a substitution at a position corresponding to position 198.
6. The variant of claim 5, wherein the substitution is with Ala.
7. The variant of any of claims 1 -6, which comprises a substitution at a position corresponding to position 200.
8. The variant of claim 7, wherein the substitution is with Ala, Gly, or Trp.
9. The variant of any of claims 1-8, which comprises a deletion at a position corresponding to position 197.
10. The variant of any of claims 1-9, which comprises one or more alterations selected from the group consisting of N197A, N198A, A199*, and N200A,G,W at positions corresponding to the mature polypeptide of SEQ ID NO: 2.
11 . The variant of any of claims 1-10, wherein the parent is a hybrid or chimeric polypeptide in which the carbohydrate binding domain of the parent is replaced with a different carbohydrate binding domain or a fusion protein in which a heterologous carbohydrate binding domain is fused to the parent.
12. The variant of any of claims 1-11, which has an increased specific performance relative to the parent.
13. An isolated polynucleotide encoding the variant of any of claims 1-12.
14. A method of producing a cellobiohydrolase variant, comprising: (a) cultivating a host cell comprising the polynucleotide of claim 13 under conditions suitable for expression of the variant, and optionally (b) recovering the variant.
15. A transgenic plant, plant part or plant cell transformed with the polynucleotide of claim 13.
16. A method of producing the variant of any of claims 1 -12, comprising: (a) cultivating a transgenic plant or a plant cell [i.e. a host cell] comprising a polynucleotide encoding the variant under conditions conducive for production of the variant, and optionally (b) recovering the variant.
17. A method for obtaining a cellobiohydrolase variant, comprising (a) introducing into a parent cellobiohydrolase an alteration at one or more positions corresponding to positions 197, 198, 199, and 200 of the mature polypeptide of SEQ ID NO: 2, wherein the alteration at the one or more positions corresponding to positions 197, 198, and 200 is a substitution and the alteration at the position corresponding to position 199 is a deletion, and wherein the variant has cellobiohydrolase activity, and optionally (b) recovering the variant.
As such, Borch et al., in the claims directly states introducing any and/or all of the alterations/substitutions N197A, N198A, A199*, and N200A,G,W at positions corresponding to the mature polypeptide of SEQ ID NO: 2 of Borch et al. in a parent cellobiohydrolase being the mature polypeptide of SEQ ID NO: 8 of Borch et al. “In another aspect, the catalytic domain is amino acids 1 to 437 of SEQ ID NO: 8.” Borch et al., page 5, lines 18-19.  “In another embodiment, the variant has at least 60%, e.g., at least 65%, at least 70%, at least 75%, at least 80%, at least 81%, at least 82%, at least 83%, at least 84%, at least 85%, at least 86%, at least 87%, at least 88%, at least 89%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99%, but less than 100%, sequence identity to the mature polypeptide of SEQ ID NO: 8.” Borch et al., page 22, lines 11-16.  “In another aspect, the parent is a fragment of the mature polypeptide of SEQ ID NO: 8 containing at 430 amino acid residues, e.g., at least 455 amino acid residues or at least 480 amino acid residues.” Borch et al., bridging pages 32-33.
Recited SEQ ID NO: 3 and the mature polypeptide of SEQ ID NO: 12 (positive position numbers) of Borch et al. are 100% identical in amino acid sequence.  
Borch et al., Example 21, describe site-directed mutagenesis of the wild-type Rasamsonia emersonii cellobiohydrolase 1 to “generate the R. emersonii cellobiohydrolase I PC1-146 variant (SEQ ID NO: 65 for the mutant DNA sequence and SEQ ID NO: 66 of the variant), an AAC codon (N194) was replaced with a GCA codon (194A) and an AAC codon (N197) was replaced with a GCA codon (197A).” Borch et al., page 101, lines 19-21.
An alignment between recited SEQ ID NO: 3 and SEQ ID NO: 66 of Borch et al. is as follows:
 
    PNG
    media_image1.png
    646
    656
    media_image1.png
    Greyscale

It is noted that the first 18 N-terminal amino acid residues of SEQ ID NO: 66 of Borch et al. are numbered negatively indicating that the same is not part of a mature cellobiohydrolase.
Based upon the alignment above, Borch et al. disclose a R. emersonii cellobiohydrolase I PC1-146 variant having about 99.5% sequence identity but less than 100% sequence identity to recited SEQ ID NO: 3.
Regarding recitation that a cellobiohydrolase variant has substitutions S250D and N200A relative to SEQ ID NO: 1, the alignment shown in Fig. 1A-1B of the specification shows that position 247 of recited SEQ ID NO: 3 corresponds to position 250 of recited SEQ ID NO: 1 and position 197 of recited SEQ ID NO: 3 corresponds to position 200 of recited SEQ ID NO: 1.  The amino acid residue corresponding with position 247 of recited SEQ ID NO: 3 and position 250 of recited SEQ ID NO: 1 in the R. emersonii cellobiohydrolase I PC1-146 variant disclosed by Borch et al. is Asp(D).  The amino acid residue corresponding with position 197 of recited SEQ ID NO: 3 and position 200 of recited SEQ ID NO: 1 in the R. emersonii cellobiohydrolase I PC1-146 variant disclosed by Borch et al. is Ala(A).  As such, the he R. emersonii cellobiohydrolase I PC1-146 variant disclosed by Borch et al. has the substitutions S250D and N200A relative to recited SEQ ID NO: 1.
Regarding claim 7, “In each of the embodiments described above, a variant of the present invention may be a hybrid polypeptide (chimera) in which a region of the variant is replaced with a region of another polypeptide. In one aspect, the region is a carbohydrate binding domain. The carbohydrate binding domain of a variant may be replaced with another (heterologous) carbohydrate binding domain.” Borch et al., page 27, lines 17-21. 
Regarding claim 10, Examples 12 and 13 of Borch et al. directly indicate that the substitutions taught therein are described and expected to increase thermostability relative to a parent cellobiohydrolase.
Regarding claim 11, Borch et al., page 52, lines 1-8, indicate that any of the described cellobiohydrolase variants can be present in a broth formulation or a cell composition, which is deemed to meet the features of claim 11.
Regarding claims 12-14, the “present invention also relates to nucleic acid constructs comprising a polynucleotide encoding a variant of the present invention operably linked to one or more control sequences that direct the expression of the coding sequence in a suitable host cell under conditions compatible with the control sequences,” which is understood as teaching that any of the cellobiohydrolase variants described can be the encoded variant.  Claim 14 of Borch et al. states that the cellobiohydrolase variant can be produced by culturing a host cell containing a nucleic acid construct as described by Borch et al.
Regarding claims 15-16, claims 15-16 of Borch et al. state that the polynucleotide constructs as described can be transformed into a plant cell and the cellobiohydrolase variant produced by cultivating the transformed plant cell.
Regarding claims 5-7 and 25-28, the specification, page 6 (lines 2-9) states that the catalytic domain of recited SEQ ID NO: 3 is coextensive over all of residues 1-437 of SEQ ID NO: 3.

Claim(s) 1-2, 4-14, 17 and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dana et al. (Biased Clique Shuffling Reveals Stabilizing Mutations in Cellulase Cel7A, Biotechnol Bioeng. 109 (2012): 2710-19) as evidenced by Uniprot, Accession No. Q87FL9, 2011, www.uniprot.org.
“Using biased clique shuffling (BCS) of 11 Cel7A genes, we generated a small library (469) rich in activity (86% of the chimeras were active) and identified 51 chimeras with improved thermostability, many of which contained mutations in the loop networks that extend over the enzyme’s active site.”  Dana et al., abstract.
“Where needed, linkers and CBMs from related Cel7A enzymes were appended to the catalytic domains identified. Selected genes are shown in Table I with Uniprot accessions in Supplemental Figure 4.” Dana et al., page 2711, right column.  As shown in Table I of Dana et al., Talaromyces emersonii Cel7A is fused to a heterologous C-terminal CBM (cellulose binding module) domain.  Supplemental Fig. 4 of Dana et al. shows that the amino acid sequence for Talaromyces emersonii Cel7A is as provided in Uniprot Q8TFL9. “For all genes, the native signal sequence was identified using SignalP and replaced with the mutant a-factor leader AppS4.” Dana et al., page 2711, right column.  An alignment between recited SEQ ID NO: 3 (Qy) and the enzyme described in Uniprot Q87FL9 (Db) (with signal sequence removed, first 18 N-terminal amino acid residues) is as follows:


    PNG
    media_image2.png
    637
    630
    media_image2.png
    Greyscale

As can be seen, the Talaromyces emersonii Cel7A described by Dana et al. is over 98% identical and less than 100% identical to recited SEQ ID NO: 3 and further has a heterologous CBM (cellulose/carbohydrate binding module) fused thereto as discussed above.  Due to the high identity between Talaromyces emersonii Cel7A cellulase and recited SEQ ID NO: 3, it is clear that the Cel7A cellulase is a cellobiohydrolase which is further evidenced by Uniprot Q8TFL9 (cbh1=cellobiohydrolase).  
The alignment shown in Fig. 1A-1B of the specification shows that position 45 of recited SEQ ID NO: 3 corresponds to position 45 of recited SEQ ID NO: 1 wherein the residue at position 45 according to Uniprot Q8TFL9 (with signal sequence removed, first 18 N-terminal amino acid residues) is Asn such that all the cellobiohydrolases described by Dana et al. et al. and Uniprot Q8TFL9 has the substitution S45N relative to recited SEQ ID NO: 1.
“The sequences from the biased library were dominated by the Te Cel7A sequence, and even the most diverse was only 29 mutations away from the Te Cel7A sequence. Many sequences were found that had fewer than six mutations.” “In the active and stable category, 12 of the chimeras that hydrolyzed the most MuL between 35 and 63 h at 65[Symbol font/0xB0]C were sequenced (Fig. 2).” Dana et al., page 2716, left column. “The active stable sequences are listed in Table II, and the remaining sequences appear in Supplemental Figures 7 and 8.” Dana et al., page 2716, right column.
	From the above description, the mutations stated in Table II of Dana et al. are relative to the Te Cel7A sequence and includes D247T (in chimera 2I13) wherein position D247 of Te Cel7A and recited SEQ ID NO: 3 aligns with position 250 of recited SEQ ID NO: 1 as shown in the alignment in Fig. 1 of the specification.  The generation of mutants including a Asp to Thr substitution at position 250 corresponding to recited SEQ ID NO: 1 by modification of the Te Cel7A sequence having over 98% identity to recited SEQ ID NO: 3 meets the features of claim 17.  As stated below, Dana et al. directly states that variants of Te Cel7A are recovered from a culture supernatant as recited in claim 17.  Further, the mutant Cel7A cellobiohydrolases described in Table II of Dana et al. meet all of the features of claims 1, 2, 4-11 and 21-29.  Dana et al., Fig. 3-5., shows that the 2I13 chimera has significantly increased thermostability.
	From the above description, the mutations stated in Table II of Dana et al. for the 1G21 chimera lacking a substitution at D247 has an Asp residue at this position that corresponds to position 250 of recited SEQ ID NO: 1 such that the 1G21 chimera has a S250D substitution relative to recited SEQ ID NO: 1. 
That is, the chimera 2I13 described in Table II of Dana et al. has 5 substitutions relative to the sequence shown in Uniprot Q8TFL9 which in turn has 4 substitutions relative to recited SEQ ID NO: 3. As such, the chimera 2I13 chimera described in Table II of Dana et al. has a total of 9 substitution relative to recited SEQ ID NO: 3 such that 428 amino acid residues out of 437 amino acid residues match between chimera 2I13 and recited SEQ ID NO: 3 or about 97.9% sequence identity. The chimera 1G21 described in Table II of Dana et al. has 5 substitutions relative to the sequence shown in Uniprot Q8TFL9 which in turn has 4 substitutions relative to recited SEQ ID NO: 3. As such, the chimera 1G21 chimera described in Table II of Dana et al. has a total of 9 substitution relative to recited SEQ ID NO: 3 such that 428 amino acid residues out of 437 amino acid residues match between chimera 1G21 and recited SEQ ID NO: 3 or about 97.9% sequence identity.
Regarding claims 11-14 and 17, Dana et al. describe expression of the described Cel7A cellobiohydrolases from “a high-copy pRS424 plasmid, supernatant from yeast transformed
with Te Cel7A under control of the copper inducible promoter Cup1,” which is a description of a recombinant yeast host cell having a polynucleotide in the form of pRS424 expression plasmid encoding an appropriate cellobiohydrolase operatively linked to Cup1 as a control sequence to direct production in the host cell.  Dana et al., page 2713, right column.  Such yeast cells are cultured under conditions to produce Cel7A and “recombinant His-tagged T. emersonii Cel7A catalytic domain was recoverable from culture supernatant” and “17 mg/L of Te Cel7A with appended linker and carbohydrate-binding module (CBM) was recovered in pure form with limited hyperglycosylation.” Dana et al, bridging pages 2713-14.  “Supernatant was collected and purified over a GE HisTrap HP 5mL column,” i.e. His-tagged Cel7A is recovered.  Dana et al., page 2711, right column. Such recovered or purified Cel7A cellobiohydrolase in an enzyme composition as recited in claim 11; for example, “26 mg/L of purified recombinant His-tagged T. emersonii Cel7A catalytic domain was recoverable from culture supernatant,” which constitutes an enzyme composition.  Dana et al., page 2713, right column.
Regarding claim 10, “2I13 had lower activity than Te Cel7A below 60[Symbol font/0xB0]C but higher activity at 65 and 70[Symbol font/0xB0]C. At 65[Symbol font/0xB0]C, the screening temperature, 1G21, 2I13, and 2E10 had 2.4-, 2.1-, and 4.0-fold higher activity, respectively. Moreover, at this temperature, 1G21, 2I13, and 2E10 retained 41%, 47%, and 65% of their optimal activities while Te Cel7A retained only 22%.” Dana et al., page 2715, left column. Fig. 2 of Dana describes that the chimera 1G21 remains active after 35 hours of incubation at 65[Symbol font/0xB0]C.  The specification, Example 6 (Table 2) describes that the cellobiohydrolase of SEQ ID NO: 1 has a melting temperature of 64[Symbol font/0xB0]C, which is a temperature at which the enzyme has already become unstable.  As such, based upon the evidence of record, the chimera 1G21 has increased thermal activity or thermostability that the cellobiohydrolase of SEQ ID NO: 1.
Regarding claims 5-7 and 25-28, the specification, page 6 (lines 2-9), states that the catalytic domain of recited SEQ ID NO: 3 is coextensive over all of residues 1-437 of SEQ ID NO: 3.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-12 and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon being a naturally-occurring product without significantly more. The claim(s) recite(s) a variant cellobiohydrolase and isolated polynucleotide encoding the cellobiohydrolase variant that include natural products. This judicial exception is not integrated into a practical application because the claims do not recite any features directed to a practical application as further reviewed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons further reviewed below.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A has two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
	Here, the rejected claims are directed towards a composition of matter such that step 1 is yes.  Uniprot, Accession No. Q8TFL9, 2011, www.uniprot.org, disclose a glucanase that is a naturally-occurring polypeptide encoded by the genome of Talaromyces emersonii that is 99% identical to recited SEQ ID NO: 3 (Qy) as shown in the following alignment.

    PNG
    media_image3.png
    673
    732
    media_image3.png
    Greyscale

	Due to the near identity between recited SEQ ID NO: 3 and the glucanase described in Uniprot Q8TFL9 is a cellobiohydrolase wherein a glucanase is a generic class of enzymes that cleaves beta-glycosidic bonds. 
Further, both recited SEQ ID NO: 3 and Uniprot Q8TFL9 have at least the substitutions S250D (position 265 of Uniprot Q8TFL9 and position 247 of recited SEQ ID NO: 3) and S45N relative to SEQ ID NO: 1 as to meet all of the features of claims 1, 2, 4-6, 8-9 and 21-29.  It is noted that any cellobiohydrolase necessarily has a catalytic domain that provides for such cellobiohydrolase catalytic activity.  Since the substitution S250D is present at position 250 corresponding to recited SEQ ID NO: 1, such substitution is in a catalytic domain as recited in claim 5.  The specification, page 6 (lines 2-9), states that the catalytic domain of recited SEQ ID NO: 3 is coextensive over all of residues 1-437 of SEQ ID NO: 3.
  An alignment between recited SEQ ID NO: 1 (Qy) and the polypeptide of Uniprot Q8TFL9 (Db) is as follows which is provided to show the correspondence between positions of SEQ ID NO: 1 and the polypeptide of Uniprot Q8TFL9:

    PNG
    media_image4.png
    640
    653
    media_image4.png
    Greyscale

Further, Uniprot, Accession No. A0A1Q5UH86, 2021, www.uniprot.org, disclose a naturally-occurring glucanase from Penicillium subrubescens that is classified in EC 3.2.1.91 and releases cellobiose from the non-reducing ends of β-1,4-linked glucose polymers as to be a cellobiohydrolase.  As indicated in the following alignment recited SEQ ID NO: 1 (Qy) and Uniprot A0A1Q5UH86 (Db) share about 85% identity and the cellobiohydrolase described in Uniprot A0A1Q5UH86 has the substitutions N113D and S87T relative to recited SEQ ID NO: 1.  It is noted that any cellobiohydrolase necessarily has a catalytic domain that provides for such cellobiohydrolase catalytic activity.  Since the substitution N113D is present at position 113 corresponding to recited SEQ ID NO: 1, such substitution is in a catalytic domain as recited in claim 5.  More specifically, the cellobiohydrolase described in Uniprot A0A1Q5UH86 has about 88% identity (393 amino acid matches) in the alignment above with positions 1-443 (catalytic domain) of recited SEQ ID NO: 1 as recited in claims 5-7, 25 and 26.


    PNG
    media_image5.png
    713
    635
    media_image5.png
    Greyscale

The cellobiohydrolase described in Uniprot A0A1Q5UH86 further has a CBM (cellulose binding module) domain at positions 502-538 of the sequence disclosed in Uniprot A0A1Q5UH86.  As such, the cellobiohydrolase described in Uniprot A0A1Q5UH86 meet all of the features of claims 1, 2, 4-9, 21-22, 25-26 and 29.
Regarding claim 12, the naturally-occurring Talaromyces emersonii chromosome (i.e. polynucleotide) operably linked to its native promoter (i.e. a control sequence that can direct production of cellobiohydrolase in an expression host) meets the features of claim 12 except for being isolated, wherein Uniprot Q8TFL9 evidences that the disclosed polypeptide is encoded by genomic DNA.  Regarding claim 11, claim 11 recites the enzyme as recited in claim 1 with the additional limitation that the enzyme is in a composition.
	Since the cellobiohydrolase product recited in claims 1-2, 4-9, 11-12 and 21-29 includes naturally-occurring cellobiohydrolases as discussed above, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception” such that step 2A, prong 1, is satisfied for the rejected claims.
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
 	Claims 1-2, 4-9 and 21-29 do not recite any additional elements other than the natural product cellobiohydrolase.  Claim 11 recites an additional feature of an enzyme composition having the natural product cellobiohydrolase and claims 12 recites a requirement of an “isolated” polynucleotide encoding the cellobiohydrolase wherein the isolated naturally-ocurring gene sequence and endogenous promoter encoding cellobiohydrolase is a natural-product as evidenced by Uniprot Q8TFL9 and Uniprot A0A1Q5UH86.  The recitation of an otherwise natural product as being “isolated” or present in a generic composition are not additional elements that integrate the natural product into a practical application.  Rather, MPEP 2106.04(b)(I) sets forth that “isolated DNA,” and by extension other “isolated” natural products, are themselves natural phenomena and isolation or similarly isolation by placement in a generic composition are not additional elements that integrate such a natural phenomenon into a practical application.  As such, the rejected claims fail to recite additional elements that incorporate the judicial exception into a practical application.
Regarding Step 2B, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  
As discussed above, claims 1-2, 4-9, 11-12 and 21-29 do not recite any additional elements.  The additional elements of a polynucleotide being isolated or the cellobiohydrolase being in a generic composition are not features directed at anything other than the natural phenomenon (i.e. the judicial exception) itself.  See MPEP 2106.04(b)(I).  As such, Step 2B is answered in the negative and the rejected claims are directed towards a judicial exception.   
The claims are directed towards ineligible subject matter for the reasons stated.

Response to arguments
Applicant argues:
First, the Office Action's reliance on the alignments on pages 7 and 8 of the Office Action in support of its assertion that Borch teaches a variant that has at least 70% identity to claimed SEQ ID NO: 1 is misplaced because the best similarity is not the same as sequence identity. The sequence identity shown in the alignments provided by the Office is the "query match" percentage, which is less than 70% for both aligned sequences. Therefore, there is no sequence in Borch that is at least 70% identical to SEQ ID NO: 1. For this reason alone, the instant 102 rejection cannot be maintained.

Like the 102 rejection above, the Office's reliance on the alignment in the instant rejection is misplaced because the "query match" percent is less than the 70% claimed. As such, Dana as evidenced by Accession No. Q87FL9 do not teach a cellobiohydrolase variant having at least 70% identity to SEQ ID NO: 1, much less any substitutions in the sequence.

No pending claim requires at least 70% identity to SEQ ID NO: 1.  For example, claim 1 recites “at least 70% but least than 100% sequence identity to SEQ ID NO: 1, 3, or 5.  For this reason, embodiments of the claims include cellobiohydrolases having at least 70% (but less than 100%) identity to SEQ ID NO: 3 regardless of any overall sequence identity to SEQ ID NO: 1.

Applicant argues:
Secondly, the Office's reliance on the same alignments in support of its assertion that Borch teaches the substitutions T8A, S17Q and K400A relative to recited SEQ ID NO: 1 is also misplaced because Borch does not disclose any substitutions at those positions. Those positions are the native or wild-type positions in the sequences disclosed by Borch, and Borch only disclosed alterations at positions 197A, 198A, 199*, and 200A,G,W. Borch does not teach altering the amino acid residues at positions 8, 17 and 400. Therefore, Borch does not teach substitutions in those positions, much less the substitutions T8A, S17Q and K400A. 

At least claim 1 recites a composition of matter being a cellobiohydrolase that is a polypeptide having an amino acid sequence from N-terminus to C-terminus.  Claim 1 does not formally recite product-by-process.  However, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113(I).  Since claim 1 recites a product, embodiments of claim 1 are not required to be made by any method of substitution or mutagenesis from any specific starting material.  Any cellobiohydrolase having an amino acid sequence meeting the sequence features of claim 1 meets all of the features of claim 1 regardless of method of manufacture.  Claim 1 recites a cellobiohydrolase having 1) at least 70% (and less than 100%) identity to one of SEQ ID NOS: 1, 3 or 5, and 2) has a substitution (i.e. a different amino acid residue) relative to SEQ ID NO: 1.  Claim 1 is not interpreted as required a substitution at a recited position in comparison to all three of SEQ ID NOS: 1, 3 and 5.  Rather, claim 21 reciting, for example, substitution S45N, is interpreted as expressly including a Asn residue at the position corresponding to position 45 of SEQ ID NO: 1 regardless of overall percent identity to any of SEQ ID NO: 1, 3 or 5 (e.g. 99% sequence identity with SEQ ID NO: 3) although SEQ ID NO: 3 has a Asn residue at position 45. 

	Regarding the rejections under 35 U.S.C. 101, the present grounds of rejections do not rely upon substitution E240G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652